     Case 1:19-mj-03077-UA Document 1 Filed 03/28/19 Page 1 of 7




Approved:

             Assistant United States Attorney

Before:      HONORABLE KATHARINE H. PARKER


                                 :f-N:wxYork 1 9MAG 30 7 7 •
             United States Magistrate Judge

             Sout:e:n-D~s:r~c:
UNITED STATES OF AMERICA                      COMPLAINT

             - v. -                           Violations of
                                              18 U.S.C §§ 1951 and 2;
JOSE REYES, OTONIEL ROSARIO                   and 21 U.S.C. § 846
BURGOS, and UILLIS ROSARIO
ACOSTA,

                  Defendants.

- - - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK,     ss.:

          JOSEPH KING, being duly sworn, deposes and says that
he is a Task Force Officer with the Drug Enforcement
Administration ("DEA") and charges as follows:

                               COUNT ONE
                          (Hobbs Act Robbery)

           1.   On or about March 27, 2019, in the Southern
District of New York and elsewhere, JOSE REYES, OTONIEL ROSARIO
BURGOS, and UILLIS ROSARIO ACOSTA, the defendants, unlawfully
and knowingly did commit, and attempt to commit, robbery as that
term is defined in Title 18, United States Code, Section
195l(b) (1), and would and did, thereby obstruct, delay, and
affect commerce and the movement of articles and commodities in
commerce, as that term is defined in Title 18, United States
Code, Section 195l(b) (3) and attempted to do the same, to wit,
REYES, BURGOS, and ACOSTA attempted to rob an individual they
believed was a narcotics dealer in the Bronx, New York.

          (Title 18, United States Code, Sections 1951 and 2.)
     Case 1:19-mj-03077-UA Document 1 Filed 03/28/19 Page 2 of 7




                            COUNT TWO
             (Conspiracy to Commit Hobbs Act Robbery)

            2.   From at least on or about March 5, 2019, up to and
including at least on or about March 27, 2019, in the Southern
District of New York and elsewhere, JOSE REYES, OTONIEL ROSARIO
BURGOS, and DILLIS ROSARIO ACOSTA, the defendants, and others known
and unknown, unlawfully and knowingly did combine, conspire,
confederate, and agree together and with others to commit robbery,
as that term is defined in Title 18, United States Code, Section
195l(b) (1), and would and did thereby obstruct, delay, and affect
commerce and the movement of articles and commodities in commerce,
as that term is defined in Title 18, United States Code, Section
1951 (b) (3), to wit, REYES, BURGOS, and ACOSTA, agreed to rob an
individual they believed was a narcotics dealer in Bronx, New York.

          (Title 18, United States Code, Section 1951.)

                           COUNT THREE
   (Conspiracy to Possess with Intent to Distribute Narcotics)

          3.   From at least on or about March 5, 2019, up to
and including at least on or about March 27, 2019, in the
Southern District of New York and elsewhere,  JOSE REYES,
OTONIEL ROSARIO BURGOS, and UILLIS ROSARIO ACOSTA, the
defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United
States.

           4.    It was a part and an object of the conspiracy
that JOSE REYES, OTONIEL ROSARIO BURGOS, and UILLIS ROSARIO
ACOSTA, the defendants, and others known and unknown, would and
did distribute and possess with intent to distribute controlled
substances, in violation of Title 21, United States Code,
Section 841 (a) (1).




                                   2
       Case 1:19-mj-03077-UA Document 1 Filed 03/28/19 Page 3 of 7




          5.   The controlled substances that JOSE REYES,
OTONIEL ROSARIO BURGOS, and UILLIS ROSARIO ACOSTA, the
defendants, conspired to distribute and possess with intent to
distribute were (i) one kilogram and more of mixtures and
substances containing a detectable amount of heroin in violation
of Title 21, United States Code, Section 841 (b) (1) (A); and (ii)
five kilograms and more of mixtures, and substances containing a
detectable amount of cocaine in violation of Title 21, United
States Code, Section 8 41 (b) ( 1) (A) .

            (Title 21, United States Code, Section 846.)

            The bases for my knowledge and for the foregoing charge
are,   in part, as follows:

          6.    I am a Task Force Officer with the DEA and I have
been personally involved in the investigation of this matter. This
affidavit   is based upon my personal participation in the
investigation of this matter, and my conversations with law
enforcement agents and witnesses as well as a review of documents
and recordings. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not include
all the facts that I have learned during the course of my
investigation. Where the actions, statements, and conversations of
others are reported herein, they are reported in substance and in
part, except where otherwise indicated.

                 Preparing for the Attempted Robbery

          7.    Based on my review of documents, my conversations
with law enforcement officers, my conversations with witnesses, my
review of recorded conversations, as well as my own personal
involvement in this investigation, I have learned, in part and in
substance, that:

                 a.  On or about March       5, 2019, a confidential
source   working with the DEA ("CS-1") 1     communicated with UILLIS



1 Based on my review of reports and conversations with law
enforcement officers, I have learned that CS-1 has been working
for the DEA since approximately 2001 as a paid informant. CS-1
was charged with narcotics offenses in approximately 2000 and
cooperated with law enforcement in order to obtain leniency at
sentencing.   In addition, approximately eight years ago, CS-1
obtained a Significant Public Benefit Parole visa for his work
assisting the DEA. In addition, CS-l's information has been

                                    3
     Case 1:19-mj-03077-UA Document 1 Filed 03/28/19 Page 4 of 7




ROSARIO ACOSTA, the defendant, on the phone.    Over the course of
several conversations, ACOSTA told CS-1, in sum and substance,
that he has prior experience robbing narcotics dealers.      At the
direction of law enforcement, CS-1 suggested that they rob a
location used by a narcotics dealer to store narcotics, and ACOSTA,
in sum and substance, stated that he was interested in doing the
robbery and that he had a team he had worked with to commit
robberies.

               b.   CS-1 and ACOSTA continued to communicate by
phone.   During those conversations, which were recorded, ACOSTA
stated, in sum and substance, that he had a team of four male
individuals who had all the "tools" necessary to do the robbery,
that they have been committing robberies since 2008, and that they
were willing and ready to work with CS-1 to commit the robbery.

               c.    On or about March 11, 2019, CS-1 and another
DEA confidential source ("CS-2") 2 met ACOSTA and JOSE REYES, the
defendant, at a Burger King parking lot in the Bronx, New York
("Lot-1").   ACOSTA and REYES met with CS-1 and CS-2 in CS-2's
vehicle. This meeting was recorded, and I have spoken with another
DEA Special Agent ("Agent-1") who reviewed the recording.   During
the meeting, ACOSTA informed CS-1 and CS-2, in sum and substance,
that they were ready to do the robbery, they do this for a living,
they had all the necessary "tools" for the robbery, and their team
consisted of four people using two cars.       REYES, in sum and
substance, confirmed what ACOSTA had said. ACOSTA stated, in sum
and substance, that they would use police uniforms to conduct the
robbery and showed CS-1 and CS-2 photos depicting images of what
appeared to be police uniforms. CS-1 and CS-2 also informed ACOSTA
and REYES, in sum and substance, that the narcotics dealer they
would be robbing had 33 kilograms of cocaine and seven kilograms
of heroin in the location they would be robbing. ACOSTA and REYES
exited CS-2's vehicle and entered a white Dodge Ram ("Vehicle-1"),
which law enforcement followed to a residence in Haverstraw, New


corroborated by other means, including by law enforcement
officers' observations.
2
 Based on my review of reports and conversations with law
enforcement officers, I have learned that CS-2 is a paid
informant for the DEA. CS-2 has also received immigration
benefits for his cooperation with law enforcement, specifically
deferred action.   In addition, CS-2's information has been
corroborated by other means, including by law enforcement
officers' observations.

                                  4
     Case 1:19-mj-03077-UA Document 1 Filed 03/28/19 Page 5 of 7




York ("Residence-1").   ACOSTA and REYES then parked Vehicle-1 and
entered Residence-1.

               d.   On or about March 15, 2019, CS-1 and CS-2 met
ACOSTA in Lot-1.     ACOSTA arrived at Lot-1 in a blue Camry
("Vehicle-2") driven by REYES.   ACOSTA met with CS-1 and CS-2 in
CS-2's vehicle,   which meeting was recorded.        Based on my
conversations with Agent-1, who reviewed the recording, I know
that during the meeting, ACOSTA asked CS-1, in sum and substance,
when the robbery was going to happen.   He also stated, in sum and
substance, that it was not good that CS-1 and CS-2 kept changing
the date for the robbery.      CS-1 previously told ACOSTA on a
recorded phone conversation that robbery was going to be delayed.

                e.  On or about March 19, 2019, ACOSTA met with
CS-1 and CS-2 in the Bronx, New York.      ACOSTA arrived at the
meeting in Vehicle-2, which was driven by another individual.
During the meeting, which was recorded, ACOSTA again questioned
CS-1 and CS-2 about why the robbery was being delayed.       CS-1
stated, in sum and substance, that the robbery would definitely
happen the following week, and CS-1 asked ACOSTA whether he still
wanted to go forward with the robbery.   ACOSTA confirmed that he
did. ACOSTA left the area in Vehicle-2.

                f.    On or about March 26, 2019, ACOSTA and OTONIEL
ROSARIO BURGOS, the defendant, met with CS-1 and CS-2 in the Bronx,
New York.    During the meeting, which was recorded, ACOSTA and
BURGOS confirmed that they would participate in the robbery the
following day.     ACOSTA and BURGOS asked, in sum and substance,
what time they should meet CS-1 and CS-2 and where the robbery
would take place.     ACOSTA and BURGOS said that their team would
have four members,       including themselves,    and that,   before
committing the robbery, they would check the surrounding area for
the presence of law enforcement.

                  The Robbery Attempt and Arrests

     8.   Based on my participation in this investigation, my
conversations with law enforcement officers, my review of
recorded conversations, and my participation in surveillance of
the events described below, I have learned that the following
occurred on March 27, 2019, in sum and substance, among other
things:

               a.   At approximately 12:00 p.m., law enforcement
officers observed UILLIS ROSARIO ACOSTA, the defendant, leaving a
residence in Newark, New Jersey with a white plastic bag ("Bag-

                                   5
      Case 1:19-mj-03077-UA Document 1 Filed 03/28/19 Page 6 of 7




1"). ACOSTA then entered with Vehicle-1, carrying Bag-1, and drove
to the vicinity of 2155 Grand Avenue ("Building-1") .

               b.   At approximately 1: 00 p .m., law enforcement
officers observed OTONIEL ROSARIO BURGOS, the defendant, leave
Residence-1 and drive away in Vehicle-2.      BURGOS stopped at a
sporting goods store in Haverstraw, New York, where he purchased
a black bullet proof vest holder.   The purchase was recorded on
store video surveillance.  BURGOS later parked Vehicle-2 in the
vicinity of Building-1.

               c.   At approximately 6:51 p.m., CS-1 called ACOSTA
and instructed him, in sum and substance, to meet in the vicinity
of Randall Avenue and Castle Hill Avenue in the Bronx, New York
(the "Meet Location").

                d.   Several minutes later, ACOSTA, BURGOS, and
JOSE REYES, the defendant, exited Building-1 and entered Vehicle-
2.   Law enforcement officers observed two other individuals ("CC-
1" and "CC-2") leave Building-1.    CC-2 was holding Bag-1.   CC-1
and CC-2 then entered a black Camry ( "Vehicle-3") .     Vehicle-2
followed Vehicle-3 to the vicinity of the Meet Location. Vehicle-
3 parked on the corner of Randall Avenue and Castle Hill Avenue.
Vehicle-2 drove around the block and parked nearby.

               e.   ACOSTA, BURGOS, and REYES exited Vehicle-2 and
entered CS-2's vehicle with CS-1 and CS-2.    During this meeting,
which was recorded, REYES asked, in sum and substance, for the
specific address of the residence they would be robbing (the
"Robbery Residence"), and stated, in sum and substance, that they
needed to check the area of the robbery to ensure the area was
clear of law enforcement.   BURGOS, in sum and substance, stated
that they could not go to a location if they did not know the
address. ACOSTA confirmed, in sum and substance, that they needed
to visit the Robbery Residence to check the location, and he told
CS-2 that CS-2 should call his wife and tell her that they would
arrive at the Robbery Residence in approximately twenty minutes.
ACOSTA had previously discussed with CS-2 and CS-1 that CS-2' s
wife would leave open the door of the Robbery Residence so they
could enter. ACOSTA also stated, in sum and substance, that they
were going to the vehicle to get dressed, which I understand to
mean, based on my participation in this investigation, that they
would put on police officer uniforms.   ACOSTA, BURGOS, and REYES
and later CS-2 exited CS-2's vehicle, and CS-2 entered Vehicle-2
with ACOSTA, BURGOS, and REYES.




                                   6
      Case 1:19-mj-03077-UA Document 1 Filed 03/28/19 Page 7 of 7




               f.   While in Vehicle-2, REYES stated, in sum and
substance, that no one wanted to "get locked up" and that they
would not commit a robbery without knowing the area and the
address. BURGOS asked CS-2, in sum and substance, for the address
of the Robbery Residence.  CS-2 then provided the defendants with
directions to the Robbery Residence.   ACOSTA, BURGOS, REYES, and
CS-2 then began to drive Vehicle-2 toward the Robbery Residence.
CC-1 and CC-2, driving Vehicle-3, began driving in the direction
of Vehicle-2, which was driving to the vicinity of the Robbery
Residence.

               g.   As Vehicle-2 approached the Robbery Residence,
ACOSTA, stated, in sum and substance, that he had spotted police.
Law enforcement then stopped Vehicle-2 and arrested ACOSTA,
BURGOS, and REYES.   While conducting an inventory of Vehicle-2,
law enforcement recovered from Vehicle-2, black gloves, black
cargo police-style pants, a black knapsack, a black baseball hat,
a black bullet proof vest holder, and a plastic bag containing a
black sweatshirt, a black t-shirt, and matching black gloves.
BURGOS was dressed all in black.

               h.   At   approximately   the   same   time,   law
enforcement officers stopped Vehicle-3. Law enforcement recovered
from Vehicle-3 Bag-1, which contained four police badges, three
black hats that stated "police," a ski mask, and a black bullet
proof vest holder with a Velcro sign that stated "police."

     WHEREFORE, deponent respectfully requests that JOSE REYES,
OTONIEL ROSARIO BURGOS, and DILLIS ROSARIO ACOSTA, the
defendants, be imprisoned or bailed, as the case may be.




                                ~er
                                Drug Enforcement Administration


Sworn to before me this
28th day of March, 2019



 ~±-\~
                                   7
